Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 1 of 15 Page ID #:1710




   1

   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
            THE OHIO HOUSE LLC,
  11                                                  Case No. 8:19-cv-01710-JVS-GJS
                       Plaintiff,
  12
                 v.                                    STIPULATED PROTECTIVE
  13                                                   ORDER1
            CITY OF COSTA MESA,
  14
                       Defendant.
  15

  16

  17
       1.      A. PURPOSES AND LIMITATIONS
  18
               Discovery in this action is likely to involve production of confidential,
  19
       proprietary or private information for which special protection from public
  20
       disclosure and from use for any purpose other than prosecuting this litigation may
  21
       be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  22
       enter the following Stipulated Protective Order. The parties acknowledge that this
  23
       Order does not confer blanket protections on all disclosures or responses to
  24
       discovery and that the protection it affords from public disclosure and use extends
  25

  26

  27

  28
       1
        This Stipulated Protective Order is substantially based on the model protective
       order provided under Magistrate Judge Gail J. Standish’s Procedures.
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 2 of 15 Page ID #:1711




  1    only to the limited information or items that are entitled to confidential treatment
  2    under the applicable legal principles.
  3           B. GOOD CAUSE STATEMENT
  4           This action is likely to involve the disclosure of private business information
  5    of plaintiff and the personal information of persons who occupied a dwelling owned
  6    and operated by plaintiff. None of this information is available to the public.
  7    Such confidential and proprietary information consists of, among other things,
  8    records reflecting plaintiff's internal business operations and residents' information
  9    that may implicate their privacy rights and potentially the rights of additional third
 10    parties.
 11           Accordingly, to expedite the flow of information, to facilitate the prompt
 12    resolution of disputes over confidentiality of discovery materials, to adequately
 13    protect information the parties are entitled to keep confidential, to ensure that the
 14    parties are permitted reasonable necessary uses of such material in preparation for
 15    and in the conduct of trial, to address their handling at the end of the litigation, and
 16    serve the ends of justice, a protective order for such information is justified in this
 17    matter. It is the intent of the parties that information will not be designated as
 18    confidential for tactical reasons and that nothing be so designated without a good
 19    faith belief that it has been maintained in a confidential, non-public manner, and
 20    there is good cause why it should not be part of the public record of this case.
 21           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 22               The parties further acknowledge, as set forth in Section 12.3, below, that this
 23    Stipulated Protective Order does not entitle them to file confidential information
 24    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 25    and the standards that will be applied when a party seeks permission from the court
 26    to file material under seal.
 27           There is a strong presumption that the public has a right of access to judicial
 28    proceedings and records in civil cases. In connection with non-dispositive motions,
                                                     2
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 3 of 15 Page ID #:1712




  1    good cause must be shown to support a filing under seal. See Kamakana v. City and
  2    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  3    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  4    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  5    require good cause showing), and a specific showing of good cause or compelling
  6    reasons with proper evidentiary support and legal justification, must be made with
  7    respect to Protected Material that a party seeks to file under seal. The parties’ mere
  8    designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
  9    without the submission of competent evidence by declaration, establishing that the
 10    material sought to be filed under seal qualifies as confidential, privileged, or
 11    otherwise protectable—constitute good cause.
 12          Further, if a party requests sealing related to a dispositive motion or trial, then
 13    compelling reasons, not only good cause, for the sealing must be shown, and the
 14    relief sought shall be narrowly tailored to serve the specific interest to be protected.
 15    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 16    each item or type of information, document, or thing sought to be filed or introduced
 17    under seal in connection with a dispositive motion or trial, the party seeking
 18    protection must articulate compelling reasons, supported by specific facts and legal
 19    justification, for the requested sealing order. Again, competent evidence supporting
 20    the application to file documents under seal must be provided by declaration.
 21          Any document that is not confidential, privileged, or otherwise protectable in
 22    its entirety will not be filed under seal if the confidential portions can be redacted.
 23    If documents can be redacted, then a redacted version for public viewing, omitting
 24    only the confidential, privileged, or otherwise protectable portions of the document,
 25    shall be filed. Any application that seeks to file documents under seal in their
 26    entirety should include an explanation of why redaction is not feasible.
 27    2.    DEFINITIONS
 28          2.1    Action: [this pending federal lawsuit]. [*Option: consolidated or
                                                   3
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 4 of 15 Page ID #:1713




  1    related actions.]
  2           2.2    Challenging Party: a Party or Non-Party that challenges the
  3    designation of information or items under this Order.
  4           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  5    how it is generated, stored or maintained) or tangible things that qualify for
  6    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  7    the Good Cause Statement.
  8           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  9    their support staff).
 10           2.5    Designating Party: a Party or Non-Party that designates information or
 11    items that it produces in disclosures or in responses to discovery as
 12    “CONFIDENTIAL.”
 13           2.6    Disclosure or Discovery Material: all items or information, regardless
 14    of the medium or manner in which it is generated, stored, or maintained (including,
 15    among other things, testimony, transcripts, and tangible things), that are produced or
 16    generated in disclosures or responses to discovery in this matter.
 17           2.7    Expert: a person with specialized knowledge or experience in a matter
 18    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 19    an expert witness or as a consultant in this Action.
 20           2.8    House Counsel: attorneys who are employees of a party to this Action.
 21    House Counsel does not include Outside Counsel of Record or any other outside
 22    counsel.
 23           2.9    Non-Party: any natural person, partnership, corporation, association or
 24    other legal entity not named as a Party to this action.
 25           2.10 Outside Counsel of Record: attorneys who are not employees of a
 26    party to this Action but are retained to represent or advise a party to this Action and
 27    have appeared in this Action on behalf of that party or are affiliated with a law firm
 28    that has appeared on behalf of that party, and includes support staff.
                                                  4
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 5 of 15 Page ID #:1714




  1          2.11 Party: any party to this Action, including all of its officers, directors,
  2    employees, consultants, retained experts, and Outside Counsel of Record (and their
  3    support staffs).
  4          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  5    Discovery Material in this Action.
  6          2.13 Professional Vendors: persons or entities that provide litigation
  7    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  8    demonstrations, and organizing, storing, or retrieving data in any form or medium)
  9    and their employees and subcontractors.
 10          2.14 Protected Material: any Disclosure or Discovery Material that is
 11    designated as “CONFIDENTIAL.”
 12          2.15 Receiving Party: a Party that receives Disclosure or Discovery
 13    Material from a Producing Party.
 14
       3.    SCOPE
             The protections conferred by this Stipulation and Order cover not only
 15
       Protected Material (as defined above), but also (1) any information copied or
 16
       extracted from Protected Material; (2) all copies, excerpts, summaries, or
 17
       compilations of Protected Material; and (3) any testimony, conversations, or
 18
       presentations by Parties or their Counsel that might reveal Protected Material.
 19
             Any use of Protected Material at trial shall be governed by the orders of the
 20
       trial judge. This Order does not govern the use of Protected Material at trial.
 21
       4.    DURATION
 22
             FINAL DISPOSITION of the action is defined as the conclusion of any
 23
       appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 24
       has run. Except as set forth below, the terms of this protective order apply through
 25
       FINAL DISPOSITION of the action. The parties may stipulate that the they will be
 26
       contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 27
       but will have to file a separate action for enforcement of the agreement once all
 28
                                                  5
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 6 of 15 Page ID #:1715




  1    proceedings in this case are complete.
  2          Once a case proceeds to trial, information that was designated as
  3    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  4    as an exhibit at trial becomes public and will be presumptively available to all
  5    members of the public, including the press, unless compelling reasons supported by
  6    specific factual findings to proceed otherwise are made to the trial judge in advance
  7    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
  8    showing for sealing documents produced in discovery from “compelling reasons”
  9    standard when merits-related documents are part of court record). Accordingly, for
 10    such materials, the terms of this protective order do not extend beyond the
 11    commencement of the trial.
 12    5.    DESIGNATING PROTECTED MATERIAL
 13          5.1    Exercise of Restraint and Care in Designating Material for Protection.
 14    Each Party or Non-Party that designates information or items for protection under
 15    this Order must take care to limit any such designation to specific material that
 16    qualifies under the appropriate standards. The Designating Party must designate for
 17    protection only those parts of material, documents, items or oral or written
 18    communications that qualify so that other portions of the material, documents, items
 19    or communications for which protection is not warranted are not swept unjustifiably
 20    within the ambit of this Order.
 21          Mass, indiscriminate or routinized designations are prohibited. Designations
 22    that are shown to be clearly unjustified or that have been made for an improper
 23    purpose (e.g., to unnecessarily encumber the case development process or to impose
 24    unnecessary expenses and burdens on other parties) may expose the Designating
 25    Party to sanctions.
 26          If it comes to a Designating Party’s attention that information or items that it
 27    designated for protection do not qualify for protection, that Designating Party must
 28    promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                  6
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 7 of 15 Page ID #:1716




  1          5.2      Manner and Timing of Designations. Except as otherwise provided in
  2    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  3    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  4    under this Order must be clearly so designated before the material is disclosed or
  5    produced.
  6          Designation in conformity with this Order requires:
  7                (a) for information in documentary form (e.g., paper or electronic
  8    documents, but excluding transcripts of depositions or other pretrial or trial
  9    proceedings), that the Producing Party affix at a minimum, the legend
 10    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 11    contains protected material. If only a portion of the material on a page qualifies for
 12    protection, the Producing Party also must clearly identify the protected portion(s)
 13    (e.g., by making appropriate markings in the margins).
 14          A Party or Non-Party that makes original documents available for inspection
 15    need not designate them for protection until after the inspecting Party has indicated
 16    which documents it would like copied and produced. During the inspection and
 17    before the designation, all of the material made available for inspection shall be
 18    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 19    documents it wants copied and produced, the Producing Party must determine which
 20    documents, or portions thereof, qualify for protection under this Order. Then,
 21    before producing the specified documents, the Producing Party must affix the
 22    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 23    portion of the material on a page qualifies for protection, the Producing Party also
 24    must clearly identify the protected portion(s) (e.g., by making appropriate markings
 25    in the margins).
 26                (b) for testimony given in depositions that the Designating Party identifies
 27    the Disclosure or Discovery Material on the record, before the close of the
 28    deposition all protected testimony.
                                                   7
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 8 of 15 Page ID #:1717




  1                (c) for information produced in some form other than documentary and
  2    for any other tangible items, that the Producing Party affix in a prominent place on
  3    the exterior of the container or containers in which the information is stored the
  4    legend “CONFIDENTIAL.” If only a portion or portions of the information
  5    warrants protection, the Producing Party, to the extent practicable, shall identify the
  6    protected portion(s).
  7          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  8    failure to designate qualified information or items does not, standing alone, waive
  9    the Designating Party’s right to secure protection under this Order for such material.
 10    Upon timely correction of a designation, the Receiving Party must make reasonable
 11    efforts to assure that the material is treated in accordance with the provisions of this
 12    Order.
 13    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 14          6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 15    designation of confidentiality at any time that is consistent with the Court’s
 16    Scheduling Order.
 17          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 18    resolution process under Local Rule 37.1 et seq.
 19          6.3      The burden of persuasion in any such challenge proceeding shall be on
 20    the Designating Party. Frivolous challenges, and those made for an improper
 21    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 22    parties) may expose the Challenging Party to sanctions. Unless the Designating
 23    Party has waived or withdrawn the confidentiality designation, all parties shall
 24    continue to afford the material in question the level of protection to which it is
 25    entitled under the Producing Party’s designation until the Court rules on the
 26    challenge.
 27    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 28          7.1      Basic Principles. A Receiving Party may use Protected Material that is
                                                   8
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 9 of 15 Page ID #:1718




  1    disclosed or produced by another Party or by a Non-Party in connection with this
  2    Action only for prosecuting, defending or attempting to settle this Action. Such
  3    Protected Material may be disclosed only to the categories of persons and under the
  4    conditions described in this Order. When the Action has been terminated, a
  5    Receiving Party must comply with the provisions of section 13 below (FINAL
  6    DISPOSITION).
  7          Protected Material must be stored and maintained by a Receiving Party at a
  8    location and in a secure manner that ensures that access is limited to the persons
  9    authorized under this Order.
 10          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 11    otherwise ordered by the court or permitted in writing by the Designating Party, a
 12    Receiving Party may disclose any information or item designated
 13    “CONFIDENTIAL” only to:
 14                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 15    well as employees of said Outside Counsel of Record to whom it is reasonably
 16    necessary to disclose the information for this Action;
 17                (b) the officers, directors, and employees (including House Counsel) of
 18    the Receiving Party to whom disclosure is reasonably necessary for this Action;
 19                (c) Experts (as defined in this Order) of the Receiving Party to whom
 20    disclosure is reasonably necessary for this Action and who have signed the
 21    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 22                (d) the court and its personnel;
 23                (e) court reporters and their staff;
 24                (f) professional jury or trial consultants, mock jurors, and Professional
 25    Vendors to whom disclosure is reasonably necessary for this Action and who have
 26    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27                (g) the author or recipient of a document containing the information or a
 28    custodian or other person who otherwise possessed or knew the information;
                                                      9
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 10 of 15 Page ID #:1719




   1             (h) during their depositions, witnesses, and attorneys for witnesses, in the
   2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   3   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   4   not be permitted to keep any confidential information unless they sign the
   5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   6   agreed by the Designating Party or ordered by the court. Pages of transcribed
   7   deposition testimony or exhibits to depositions that reveal Protected Material may
   8   be separately bound by the court reporter and may not be disclosed to anyone except
   9   as permitted under this Stipulated Protective Order; and
  10             (i) any mediator or settlement officer, and their supporting personnel,
  11   mutually agreed upon by any of the parties engaged in settlement discussions.
  12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  13         IN OTHER LITIGATION
  14         If a Party is served with a subpoena or a court order issued in other litigation
  15   that compels disclosure of any information or items designated in this Action as
  16   “CONFIDENTIAL,” that Party must:
  17             (a) promptly notify in writing the Designating Party. Such notification
  18   shall include a copy of the subpoena or court order;
  19             (b) promptly notify in writing the party who caused the subpoena or order
  20   to issue in the other litigation that some or all of the material covered by the
  21   subpoena or order is subject to this Protective Order. Such notification shall include
  22   a copy of this Stipulated Protective Order; and
  23             (c) cooperate with respect to all reasonable procedures sought to be
  24   pursued by the Designating Party whose Protected Material may be affected.
  25         If the Designating Party timely seeks a protective order, the Party served with
  26   the subpoena or court order shall not produce any information designated in this
  27   action as “CONFIDENTIAL” before a determination by the court from which the
  28   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                  10
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 11 of 15 Page ID #:1720




   1   permission. The Designating Party shall bear the burden and expense of seeking
   2   protection in that court of its confidential material and nothing in these provisions
   3   should be construed as authorizing or encouraging a Receiving Party in this Action
   4   to disobey a lawful directive from another court.
   5   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   6         PRODUCED IN THIS LITIGATION
   7             (a) The terms of this Order are applicable to information produced by a
   8   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   9   produced by Non-Parties in connection with this litigation is protected by the
  10   remedies and relief provided by this Order. Nothing in these provisions should be
  11   construed as prohibiting a Non-Party from seeking additional protections.
  12             (b) In the event that a Party is required, by a valid discovery request, to
  13   produce a Non-Party’s confidential information in its possession, and the Party is
  14   subject to an agreement with the Non-Party not to produce the Non-Party’s
  15   confidential information, then the Party shall:
  16                (1) promptly notify in writing the Requesting Party and the Non-Party
  17   that some or all of the information requested is subject to a confidentiality
  18   agreement with a Non-Party;
  19                (2) promptly provide the Non-Party with a copy of the Stipulated
  20   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  21   specific description of the information requested; and
  22                (3) make the information requested available for inspection by the
  23   Non-Party, if requested.
  24             (c) If the Non-Party fails to seek a protective order from this court within
  25   14 days of receiving the notice and accompanying information, the Receiving Party
  26   may produce the Non-Party’s confidential information responsive to the discovery
  27   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  28   not produce any information in its possession or control that is subject to the
                                                 11
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 12 of 15 Page ID #:1721




   1   confidentiality agreement with the Non-Party before a determination by the court.
   2   Absent a court order to the contrary, the Non-Party shall bear the burden and
   3   expense of seeking protection in this court of its Protected Material.
   4   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   6   Protected Material to any person or in any circumstance not authorized under this
   7   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   8   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   9   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  10   persons to whom unauthorized disclosures were made of all the terms of this Order,
  11   and (d) request such person or persons to execute the “Acknowledgment and
  12   Agreement to Be Bound” that is attached hereto as Exhibit A.
  13   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  14         PROTECTED MATERIAL
  15         When a Producing Party gives notice to Receiving Parties that certain
  16   inadvertently produced material is subject to a claim of privilege or other protection,
  17   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  18   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  19   procedure may be established in an e-discovery order that provides for production
  20   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  21   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  22   communication or information covered by the attorney-client privilege or work
  23   product protection, the parties may incorporate their agreement in the stipulated
  24   protective order submitted to the court.
  25   12.   MISCELLANEOUS
  26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  27   person to seek its modification by the Court in the future.
  28
                                                  12
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 13 of 15 Page ID #:1722




   1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   2   Protective Order, no Party waives any right it otherwise would have to object to
   3   disclosing or producing any information or item on any ground not addressed in this
   4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   5   ground to use in evidence of any of the material covered by this Protective Order.
   6         12.3 Filing Protected Material. A Party that seeks to file under seal any
   7   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   8   may only be filed under seal pursuant to a court order authorizing the sealing of the
   9   specific Protected Material at issue. If a Party’s request to file Protected Material
  10   under seal is denied by the court, then the Receiving Party may file the information
  11   in the public record unless otherwise instructed by the court.
  12   13.   FINAL DISPOSITION
  13         After the final disposition of this Action, as defined in paragraph 4, within 60
  14   days of a written request by the Designating Party, each Receiving Party must return
  15   all Protected Material to the Producing Party or destroy such material. As used in
  16   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  17   summaries, and any other format reproducing or capturing any of the Protected
  18   Material. Whether the Protected Material is returned or destroyed, the Receiving
  19   Party must submit a written certification to the Producing Party (and, if not the same
  20   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  21   (by category, where appropriate) all the Protected Material that was returned or
  22   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  23   abstracts, compilations, summaries or any other format reproducing or capturing any
  24   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  25   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  26   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  27   reports, attorney work product, and consultant and expert work product, even if such
  28   materials contain Protected Material. Any such archival copies that contain or
                                                 13
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 14 of 15 Page ID #:1723




   1   constitute Protected Material remain subject to this Protective Order as set forth in
   2   Section 4 (DURATION).
   3   14.   VIOLATION
   4         Any violation of this Order may be punished by appropriate measures
   5   including, without limitation, contempt proceedings and/or monetary sanctions.
   6   15.   REGULATIONS GOVERNING DISCLOSURE OF SUBSTANCE USE
   7         DISORDER RECORDS OR INFORMATION
   8         Nothing in this Order shall be construed to alter the requirements governing
   9   the disclosure of Substance Use Disorder (SUD) records or information that is
  10   subject to 42 U.S.C. § 290dd, et seq., and 42 C.F.R. Part 2.
  11                                          * * *
  12                  FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  13

  14   DATED: December 28, 2020 ________
  15

  16   ___________/s/ _________________________
       HON. GAIL J. STANDISH
  17   United States Magistrate Judge
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 14
Case 8:19-cv-01710-JVS-GJS Document 69 Filed 12/28/20 Page 15 of 15 Page ID #:1724




   1                                         EXHIBIT A
   2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date:        ] in the case of The Ohio House LLC v. City of Costa Mesa, Case
   9   Case 8:19-cv-01710-JVS-GJS. I agree to comply with and to be bound by all the
  10   terms of this Stipulated Protective Order and I understand and acknowledge that
  11   failure to so comply could expose me to sanctions and punishment in the nature of
  12   contempt. I solemnly promise that I will not disclose in any manner any
  13   information or item that is subject to this Stipulated Protective Order to any person
  14   or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  15
